Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-11 are pending and have been examined.
Priority
This application, Serial No. 17/643,798 (PGPub: US2022/0099648) was filed 12/10/2021. This application is a DIVISIONAL of Application 16/134,038 filed 09/18/2018 and now US Patent 11,199,529, which claims benefit of US Provisional Patent Application 62/561,571 filed 09/21/2017. 
	
Information Disclosure Statement
The information disclosure statements (IDS) filed on 03/16/2022, 08/04/2022 and 11/17/2022 have been received and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…inserting the assay test strip into an assay reader device and based on an output of the assay reader device, identifying that the hazardous contaminant is present on the surface”. Given that the claim has not provided any assay components that would allow for identification of the contaminant, the claim is unclear since it lacks correlation on how the assay strip is identifying the hazardous substance.
Claim 7 recites “…mechanically mating the first coupling of the container to a third coupling on a second cartridge…wherein mechanically mating the first and second couplings opens a fluid path between the reservoir and a second sample receiving zone” and this limitation is confusing as to which couplings are actually being mated to provide fluid communication from the reservoir to the second cartridge.
Claim 8 recites “determining a result of the second assay test strip using the assay reader device” however it is unclear what or how an assay is being conducted to provide a result.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US PGPub 2011/0201099, IDS, hereinafter “Anderson”), in view of Pais et al ( WO 2017/019598 with US equivalent US PGPub 2018/0372595, IDS, hereinafter “Pais”).
Regarding claim 1, Anderson teaches an assay cartridge used to conduct a biological assay in a cartridge reader, wherein the assay can be used for analytes including a hazardous contaminant (para. 0362). The system above includes features to facilitate sample collection and processing. Specifically, Anderson teaches a sample applicator stick for collecting a sample, having a shaft and an absorbent swab on one end (para 0010). In an embodiment, the whole swab is designed to fit within a sample chamber. The sample chamber comprises a sealing/capping mechanism so that the sample is easily accessed and sealed to prevent leakage of the sample (paragraph 0178). Within the sample chamber, an extraction reagent is introduced from a separate reagent chamber, for extracting a target or analyte from the swab (para. 0191-0192). Prior to assaying the sample, the sample is mixed with reagents in the sample chamber (paragraph 0276). The sample chamber is connected to a detection chamber via fluid conduits to allow fluid to flow from one chamber to another. The detection chamber contains an area holding immobilized reagents for the detection of an analyte from a sample and measuring a signal produced from the presence or absence of said analyte (para. 0223 and claim 39). The assay cartridge is put into the cartridge reader for the detection of a signal produced from the detection chambers. In an embodiment, the cartridge reader utilizes an optical sensor to detect light generated from the chambers (para 0094). A programmable computer system of the cartridge reader analyzes the raw data from the signal produced from the detection chamber (para. 0309). 
However, Anderson does not teach mechanically mating a first coupling of the container to a second coupling on a cartridge of an assay test strip, wherein mechanically mating the first and second couplings opens a fluid path between the reservoir and a sample receiving zone of the assay test strip.
Pais teaches devices and methods for sample extraction from a swab. Specifically, Pais teaches a swab and sample extraction container, with the swab being able to fit entirely into the sample container. The sample container has an outlet port that connects to a fluidic well in a microfluidic device (para. 0045). A fitting connector is used to make the connection between sample container and fluidic well. The outlet port of the sample container has a seal material to keep liquid in the sample container. The seal material is made so that it can be easily broken with the outlet port is connected to the fluidic well (para. 0048).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection kit of Anderson and include the coupling mechanism taught by Pais because the coupling mechanism taught by Pais incorporates a seal material that is able to keep the fluid in the sample container from entering the fluidic well of the microfluidic device until the container and the microfluidic device are connected together (para. 0048). One of ordinary skill in the art at the time of the invention would have been motivated to combine these references because the coupling mechanism of Pais includes components that keep fluid in the sample container until it has been connected with the fluidic well of the microfluidic device. Additionally, one skilled in the art would have had a reasonable expectation of success of incorporating the coupling mechanism of Pais within the sample collection kit of Anderson since Anderson teaches that luer connectors may be used as a means of connecting chambers (para. 0212) and Pais teaches that connections such as a luer connection are advantageous for keeping fluid in the sample container until it has been connected with the fluidic well of the microfluidic device (paras. 0013 and 0048). 
Regarding claim 2, Anderson in view of Pais teaches the method further comprising identifying, based on the output of the assay reader device, a concentration of the hazardous contaminant present on the test surface (Anderson, paragraph 0334).
Regarding claim 5, Anderson in view of Pais teach the method wherein mechanically mating the first and second couplings causes a male luer connector of the second coupling to open a valve of the first coupling (Pais, paragraph 0048).


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US PGPub 2011/0201099, IDS), in view of Pais et al ( WO 2017/019598 with US equivalent US PGPub 2018/0372595, IDS), as applied to claim 1 above (hereinafter “Modified Anderson”) and further in view of Mineo (US 2015/0377746, Pub Date: 12/31/2015).
	Regarding claims 3-4, Modified Anderson does not specifically teach the method wherein the absorbent swab material is pre-moistened with a dilute version of the buffer solution, and wherein the dilute version of the buffer solution is configured to lift the hazardous contaminant from the test surface and the method further comprising: expressing a portion of the buffer solution from the absorbent swab material onto the test surface; and wiping the test surface with the absorbent swab material to re-absorb the expressed buffer solution into the absorbent swab material.
Mineo teaches throughout the publication an electro-mechanical device for automated cleaning validation of a selected surface (abstract). More specifically, Mineo teaches that a dry or wetted swab is moved over a cleaned surface to recover any remaining soil or contaminants left over from the cleaning process, wherein the swab has been optionally wetted with a desired liquid solution such as water or a suitable solvent (paragraphs 0064-0065). Additionally, the swab is a disposable swab that is moved over a pre-defined pattern within the selected sampling area (paragraph 0020).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Modified Anderson to incorporate a pre-wetted swab to wipe a test surface for contaminants as taught by Mineo since Mineo teaches that a dry or wetted swab moved over the test surface are functionally equivalent. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent swab configuration and since the same expected retrieval of contaminants would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired sample collection configuration.



Allowable Subject Matter
Claims 6-11 are free of the prior art but remain rejected based on the 112-2nd rejection seen above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1677